Citation Nr: 0729893	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  06-35 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative joint 
disease (DJD) of the left knee.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied entitlement to service 
connection for DJD of the left knee.  

The veteran presented testimony at a personal hearing in June 
2007 before the undersigned Veterans Law Judge.  A copy of 
the hearing transcript was attached to the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.

At the June 2007 hearing, it was also mentioned that the 
veteran suffered an injury to his left ankle and right 
shoulder in service.  That claim for entitlement to service 
connection for residuals of a left ankle injury and a right 
shoulder injury is referred to the agency of original 
jurisdiction for appropriate development.


REMAND

In August 2005, at an appointment with his VA primary care 
provider, the veteran reported that he had been approved for 
Social Security disability income.  The United States Court 
of Appeals for Veterans Claims (Court) has interpreted the 
duty to assist to include requesting information and records 
from the SSA which were relied upon in any disability 
determination.  Hayes v. Brown, 9 Vet. App. 67 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  Consequently, these 
records must be obtained and associated with the claims file 
prior to final adjudication of the veteran's claim.

The veteran contends that he injured his left knee in service 
and had continuity of symptoms since that time for which he 
had received medical treatment.  He was unable, however, to 
submit or identify medical treatment records.  He had worked 
many years for a large construction company, D. L. Porter, as 
a superintendent or project manager and had to relocate his 
residence on a yearly basis because of the job locations and 
could not recall where he received treatment.  The Board 
believes that an attempt should be made to obtain medical 
treatment records from the veteran's employer to include a 
pre-employment examination.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining identifying 
information and authorization for release 
of medical records, request the veteran's 
medical treatment records to include a 
pre-employment examination from his 
private employer, a construction company 
named D.L. Porter.  

2.  Request from the Social Security 
Administration the records pertinent to 
the appellant's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim. 

3.  Then, readjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case and allow an 
appropriate time for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

